Citation Nr: 0839832	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2007.  This 
matter was originally on appeal from a rating February 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDING OF FACT

The competent medical evidence does not link the veteran's 
subjective complaints of low back pain to his active duty 
service.


CONCLUSION OF LAW

A low back condition was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

Regarding VA's duty to obtain relevant records in the custody 
of federal agencies, VA must make "as many requests as are 
necessary" to obtain such records.  38 C.F.R. § 3.159(c)(2) 
(2008).  VA will end its efforts to obtain those records only 
if further efforts to obtain them would be futile.  Id.  If 
VA concludes that federal records do not exist or that 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2008).  Such notice must contain the following: 
(i) The identity of the records VA was unable to obtain; (ii) 
An explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2008).   

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claim, in correspondences dated in February 
2005 and March 2006, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  
 
In a separate correspondence, also dated in March 2006, the 
RO informed the veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran has not identified any private medical 
records relevant to the claims that have not been associated 
with the claims file. 
The veteran was provided with a VA medical examination in 
November 2002.  

As noted in the Board's remand of January 2007, the record 
suggested that the veteran may have been in receipt of Social 
Security disability benefits.  The Board has identified two 
references to a Social Security disability claim in the 
veteran's claims file.  First, in an income-net worth and 
employment statement, submitted in May 2003, the veteran 
indicated that he had a lawyer representing him in "a Social 
Security case."  Second, in a VAMC progress note entitled 
"Dealing With PTSD," dated in October 2003, the veteran 
informed a social worker that he "received his Social 
Security disability."  

A review of the claims file shows that the RO requested 
disability records pertaining to the veteran from the Social 
Security Administration (SSA) in January 2007, February 2007, 
April 2007, June 2007, and October 2007.  In October 2007, 
the SSA responded, informing the RO that after exhaustive and 
comprehensive searches, they were unable to locate the 
records and that further efforts would be futile.  The RO 
then readjudicated the claim on the merits and issued a 
supplemental statement of the case in December 2007.  In that 
supplemental statement of the case, the RO informed the 
veteran that it had requested the veteran's SSA records but 
that the agency had informed VA that such records could not 
be located.  The Board finds that the SSOC substantially 
complied with 38 C.F.R. § 3.159(e).

Moreover, given that the veteran's claims file included only 
two vague references to any SSA claims, it is plausible that 
these records never existed.  Such a situation is arguably 
not contemplated by the requirements of section 3.159(e).  It 
is apparent from reading 3.159(e), and subsection (iii) in 
particular, that the purpose of notice under that section is 
to provide the veteran with an opportunity to provide records 
VA was unable to obtain, but that the veteran possibly could 
obtain.  Instead, where the record reflects that such records 
never did exist, there would be no possibility that 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  VA's duty to assist 
does not extend to such a situation.  Id.  Thus, the Board 
finds that no additional notice is necessary. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  But see Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (recognizing that in certain 
circumstances lay evidence may be competent to establish a 
disability).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The Board has thoroughly reviewed the veteran's service 
medical records and has found only one reference to back 
pain.  In a chronological record of medical care, dated in 
June 1971, an examiner noted the veteran's complaints of 
midline low back pain, non-radiating, with no history of 
trauma.  The examiner's assessment was lumbosacral strain.  
The veteran's service medical records were negative for any 
follow-up treatment for back pain.  Notably, in a report of 
medical history prepared upon the veteran's discharge from 
active duty service in February 1974, the veteran answered 
"no" in response to being asked whether he ever had, or 
currently had, recurrent low back pain.  

Upon reviewing the claims file, the Board first finds that 
the competent medical evidence does not show the veteran has 
a current back disability.  In a VA primary care clinician 
visit note, dated in September 2004, Dr. T.S. noted the 
veteran's complaints of back pain.  Dr. T.S., however, did 
not make any diagnosis other than "neck pain/back pain," 
citing the veteran's lack of cooperation during the 
examination.  Dr. T.S. again noted the veteran's complaints 
of back pain in a note dated in December 2004.  It was also 
not clear from the note whether the doctor found any 
objective evidence of a disability.  Instead, the doctor's 
assessment was "acute back pain" and the doctor again noted 
the veteran's lack of cooperation during examination.  
Nonetheless, the veteran was subsequently referred to 
physical therapy, where, according to a physical therapy note 
dated in December 2004, he was given a back brace.  Also 
according to that note, the veteran reported that his back 
pain had existed for 20 years.  

Regardless of whether the veteran does have a low back 
disability-and again, the Board does not find that the 
competent medical evidence shows such a disability exists-
the claim must be denied because there is no medical nexus 
between any current subjective complaints and the veteran's 
active duty service.  In making this finding, the Board 
relies primarily on a VA examination report, dated in 
November 2002.  In that report, Dr. A.R. noted that he had 
reviewed the claims file.  The doctor reported that the 
veteran did not recall having back pain in the military.  The 
doctor also noted that the veteran informed him his back pain 
began 15 years earlier.  Dr. A.R. discussed pertinent 
clinical examination findings, including ranges of motion of 
the lumbosacral spine.  Dr. A.R. concluded that there was no 
evidence to link the veteran's low back pain to his military 
service.  The doctor reasoned that the back pain did not 
begin until 15 years earlier, which was well after the 
veteran's military service.  

The Board finds no evidence in the claims file that links the 
veteran's subjective back complaints to his active duty 
service and the veteran has not provided any lay statements 
to that effect.  Instead, as demonstrated by the VA 
examination report and the physical therapy note dated in 
December 2004, by the veteran's own account, his back pain 
did not begin until sometime around 1984 at the earliest.  
This was a decade after his discharge from active duty.  
Moreover, the veteran denied any recollection of experiencing 
back pain while in the military according to the VA 
examination report.

The preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


